UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7880



ALAN L. MEADOWS,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT RAYNOR; MR. HARRIS, Unit Manager;
HINNIAN, Sgt.; HOLLINGSWORTH, Sgt.; MOYLE,
C/O,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-506-BO)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan L. Meadows, Appellant Pro Se.  James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alan      L.   Meadows   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for   the    reasons   stated   by   the    district    court.     See

Meadows v. Raynor, No. CA-03-506-BO (E.D.N.C. Nov. 4, 2004).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -